Citation Nr: 1620481	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  96-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD) with secondary pain disorder, depressive disorder, and anxiety disorder rated 50 percent prior to November 3, 2014, and rated 70 percent thereafter.

2.  Entitlement to a total rating based on individual unemployability (TDIU) from July 7, 2002 to November 3, 2014.

3.  Entitlement to service connection for special monthly compensation (SMC) at the housebound rate, from July 7, 2002, to November 3, 2014.

4.  Entitlement to a TDIU from October 5, 1994 to July 7, 2002. 

5.  Entitlement to service connection for SMC at housebound rate, from October 5, 1994 to July 7, 2002.

6.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness or secondary to service-connected disabilities.

7.  Entitlement to service connection for joint pain to the hips, to include as due to an undiagnosed illness or secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Benjamin-Johnson, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to March 1959 and from December 1990 to May 1991.  He also had service in the Navy Reserve that included several periods of active duty for training and inactive duty for training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 1994, July 1995, October 2002, March 2003, and May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the July 1994 and July 1995 rating decisions, the RO, in pertinent part, denied service connection for hypertension, joint pain, and gastrointestinal problems.  In April 1997 and December 2000, the Board remanded these claims for additional development.

In the October 2002 and March 2003 rating decisions, the RO denied entitlement to a TDIU.  

In June 2003, the Board, in pertinent part, denied service connection for hypertension, joint pain to the hips, and gastrointestinal problems.  The Board remanded the issues of entitlement to service connection for PTSD and to a TDIU.  The Veteran appealed the Board's decision to the U. S. Court of Appeal for Veterans Claims (Court), which in a January 2004 decision, vacated that portion of the Board decision and remanded the case to the Board.  

In June 2004, the Board remanded the claims for service connection for hypertension, joint pain to the hips, and gastrointestinal problems for further development.  

In the May 2006 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 50 percent, effective November 8, 2001.  The Veteran appealed the initial rating and effective date assigned.  

In January 2008, the Board denied an effective date earlier than November 8, 2001, for the grant of service connection for PTSD.  The Board also remanded the issues of entitlement to service connection for hypertension, joint pain to the hips, and gastrointestinal problems; entitlement to a higher initial rating for PTSD, and entitlement to a TDIU.  

The Veteran appealed the Board's denial of an earlier effective date for the grant of service connection for PTSD to the Court.  In a July 2009 Memorandum Decision, the Court set aside the January 2008 rating decision and remanded the matter for further development.  

In March 2011, the Board granted an earlier effective date of October 5, 1994.  The Board also remanded entitlement to service connection for hypertension, joint pain to the hips, and gastrointestinal problems; a higher initial rating for PTSD, and TDIU.  

In a May 2011 rating decision, the RO effectuated the earlier effective date of October 5, 1994.  The RO also recharacterized the psychiatric disorder as PTSD with secondary pain disorder, depressive disorder, and anxiety disorder.  

In February 2012, the Board remanded the issues of entitlement to service connection for hypertension, joint pain to the hips, and gastrointestinal problems; a higher initial rating for PTSD; and TDIU.

In November 2012, the Board granted service connection for gastrointestinal problems and remanded the issues of entitlement to service connection for hypertension and joint pain to the hips; a higher initial rating for PTSD; and TDIU for further development.  [The RO effectuated the Board's decision in a January 2013 rating decision.]

In the November 2012 decision, the Board also remanded issues of entitlement to higher initial ratings for degenerative disc disease of the cervical spine, degenerative joint disease of the bilateral elbows, shoulders, knees, and wrists and for scars on the neck, shoulders and wrists for a statement of the case.  A statement of the case was issued in August 2013, but the Veteran did not perfect his appeal with a Substantive Appeal VA-9.  Accordingly, these matters are not on appeal. 

In April 2015, the RO granted the Veteran a rating of 70 percent for his PTSD with secondary pain disorder, depressive disorder, and anxiety disorder and a TDIU - effective from November 3, 2014.  The RO also awarded SMC under38 U.S.C.A § 1114 (s) effective November 3, 2014.

As the Veteran is presumed to be maximum available benefit for his disability, the claim for a higher rating for the psychiatric disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In addition, this decision bifurcates the issue of TDIU into two separate issues: (1) entitlement to TDIU from October 5, 1994 to July 7, 2002 and (2) entitlement to TDIU from July 7, 2002 to November 3, 1994.  The Board is remanding the issue of TDIU from October 5, 1994 to July 7, 2002, for additional development.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  The issue of entitlement to a TDIU rating prior to July 7, 2002 is a component of the appeal for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  The issue of entitlement to a TDIU from July 7, 2002 was raised by way of a formal application for TDIU (VA Form 21-8940) that was received from the Veteran in June 2002.

The Veteran testified before Veterans Law Judges (VLJs) in hearings at December 1996 and October 1999.  He testified at a hearing before a Decision Review Officer in February 2005.  Transcripts of these hearings are associated with the claims file.  

The VLJ who conducted the December 1996 hearing is no longer at the Board.  The Veteran was afforded another hearing in October 1999 in light of 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In November 2007, the Veteran was informed that the VLJ who conducted the October 1999 hearing was no longer at the Board and informed of his right to a new hearing.  In correspondence received in November 2007, he declined another hearing. 

The Veteran was previously represented by Darla J. Lilley, Attorney at Law.  In March 2013, Ms. Lilley notified the Veteran that she could no longer represent him and filed a motion to withdraw representation with the Board.  Since this was prior to the appeal being recertified to the Board and she took the steps to protect the Veteran's interests the Board finds that she has properly withdrawn her representation.  See 38 C.F.R. § 14.631(c).  The Veteran has not submitted a new VA Form 21-22A and therefore, is currently not represented. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU and SMC at housebound rate from October 5, 1994 to June 28, 2002; and entitlement to service connection for hypertension and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Prior to November 3, 2014, the symptoms associated with PTSD with secondary pain disorder, depressive disorder, and anxiety disorder more closely approximated considerable impairment in the ability to establish and maintain effective or favorable relationships with people and considerable industrial impairment; and occupational and social impairment with reduced reliability and productivity.

2.  From November 3, 2014, PTSD with secondary pain disorder, depressive disorder, and anxiety disorder was not more closely approximated as total occupational and social impairment or a demonstrable inability to obtain or retain employment.

3.  Resolving all doubt in the Veteran's favor, the criteria for TDIU are met from July 7, 2002.

4.  From July 7, 2002, to November 3, 2014, the Veteran has a TDIU (due solely to his service-connected degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy and hip pain) as well as additional service-connected disabilities rated at least 60 percent. 


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for PTSD with secondary pain disorder, depressive disorder, and anxiety disorder rated 50 percent prior to November 3, 2014, and rated 70 percent thereafter are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1995 and 2015).

2.  From July 7, 2002, to November 3, 2014, the criteria for a TDIU (based on service-connected degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy and hip pain alone) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).

3.  From July 7, 2002, to November 3, 2014, the criteria for a SMC at the housebound rate are met. 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i)(2)(2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD with secondary pain disorder, depressive disorder, and anxiety disorder.  Once service connection is granted the claim is substantiated and additional notice is not required.

Given the Board's favorable disposition of the claims of entitlement to TDIU and SMC from July 7, 2002, to November 3, 2014, all notification and development actions needed to fairly resolve this aspect of the appeal has been accomplished.  

VA's duty to assist has been met to the extent possible.  

The Veteran's post-service VA treatment records, private treatment records have been obtained and considered.  The AOJ attempted to obtain the Veteran's records from the Social Security Administration (SSA); but was notified in February 2006 that the Veteran's records were destroyed.  The Veteran has not indicated that there are any additional, outstanding treatment records that need to be obtained.  

The Veteran was also afforded VA examinations in August 1997, December 2002, December 2005, February 2009, and October 2014.  The Board finds that the examinations, including a March 2006 addendum report, are adequate in order to evaluate the psychiatric disorder as they were based upon consideration of the Veteran's prior medical history, clinical evaluations, and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.

In January 2008 the Board remanded the Veteran's claims in order for further development.  The AOJ was directed to obtain the Veteran's VA Vocational Rehabilitation file and to afford the Veteran a VA examination to determine the current nature and severity of his PTSD.  As noted in the July 2009 SSOC, the Veteran's VA Vocational Rehabilitation file was associated with the claims file.  The Veteran was afforded a VA examination in February 2009.  

In March 2011 the Board remanded the claim for the AOJ to apply the pre-1996 regulations and to provide the Veteran with an SSOC that included the previous regulations pertaining to mental disorders in effect prior to November 7, 1996.  As there was not substantial compliance, the claim was remanded in February 2012.  Substantial compliance was subsequently achieved by way of an April 2012 SSOC.  

The appeal was also remanded in November 2012 for the AOJ to obtain outstanding VA treatment records and private treatment records and a new VA examination.  The Veteran was afforded a VA examination in November 2014 and his VA and private treatment records were obtained and considered as reflected in an April 2015 SSOC.  

The AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008

II. Higher Ratings for PTSD 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD with secondary pain disorder, depressive disorder, and anxiety disorder (hereinafter PTSD) is currently rated at 50 percent from October 5, 1994, and at 70 percent effective November 3, 2014.  

The schedular criteria for psychoneurotic disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 23 (January 4, 1988).  The criteria for rating mental disorders were again amended effective November 7, 1996; the November 1996 formula remains in effect.  See 61 Fed. Reg. 52695 (October 8, 1996) (amending the sections of the VA schedule for rating mental disorders); see also 38 C.F.R. § 4.130 (general rating formula for mental disorders) (2009).  As such, the Veteran's claim must be considered under both sets of criteria.  When the law governing a claimant's disability rating changes while on appeal, the claimant is entitled to have his claim considered under both sets of criteria to determine which set is more favorable, and to be rated under the more favorable rating.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, two schedules of rating criteria are applicable to this appeal.  The prior versions of the schedular rating criteria will be applied for the entire appeal period (i.e. from October 5, 1994, to the present).  The current version of the criteria will be applied only from its effective date, which is November 7, 1996.

Under the former rating criteria, the evaluation for the Veteran's service-connected PTSD was based on the degree of impairment of his social and industrial adaptability.  38 C.F.R. §§ 4.129, 4.132 (1994). 

A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired.  By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.  

A 70 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  

A 100 percent evaluation required virtual isolation in the community, totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality, or demonstrable inability to obtain or retain employment.  Further, the Court held that these criteria provide three independent bases for granting a 100 percent disability evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Under the rating criteria that became effective November 7, 1996, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the rating schedule.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown , 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been officially released and 38 C.F.R. § 4.130 was revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will still consider this information as relevant to the matter on appeal.

The Board notes that the Veteran has various Axis I diagnoses of record, to include late onset dysthymic disorder, PTSD, depression, substance abuse that was in remission, pain disorder associated with psychological factors and a general medical condition, frontotemporal dementia with depression, and unspecified neurocognitive disorder.  While the Veteran's PTSD, depression, and anxiety disorder, and secondary pain disorder are service-connected - his frontotemporal dementia with depression and unspecified neurocognitive disorder is not.  The Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service- connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

In May 1994 and June 1994, prior to the grant of service connection, the Veteran was seen at the University of Alabama at Birmingham.  The Veteran reported that he felt his memory was diminished and as a result he had to write things down.  He stated that he found it difficult to concentrate due to the effort involved.  He denied any problems with depression or anxiety but he expressed concern about the lack of emotional involvement.  The examiner stated that there was no indication of significant emotional distress.  He reported that he was in direct sales for the past 10 years but it became impossible for him to travel as much as he needed to and he had difficulty with completing the paperwork.  He was currently training his replacement and was planning on fully retiring in December.  It was later stated that he was looking for a position that did not require travel.  It was stated that overall, the Veteran had normal neuropsychological functioning for age, education, and occupational attainment.  He exhibited difficulty with recognition of verbal material on a high load memory task, but in the absence of difficulties in the other aspects of learning and memory, this could likely be discounted.  It was noted that the Veteran had significant psychological distress with a strong focus on somatic complaints.  It was stated that his depression could be considered moderate in degree and that mild anxiety was also evident. 

In a March 1996 private evaluation report it was noted that in addition to generalized anxiety the Veteran also had significant anxiety attacks that required visits to emergency rooms but he did not have any significant anxiety attacks in the last several years.  It was noted that he apparently had fluctuating depressive symptoms; the Veteran reported that he did not have a depressed mood but he had a tendency to sleep too much, had some increase in appetite, a lack of energy, some loss of his usual interests, and less of an ability to enjoy things.  He did not have difficulty concentrating or feelings of self-reproach.  He never had any suicidal ideas.  It was noted that he worked in sales for most of his adult life and retired two years ago; he was now driving a shuttle bus.  While the Veteran was married for 33 years there were significant problems in the marriage.  On examination, the Veteran did not exhibit any unusual behavior and he was not confused.  His speech was of normal speed without looseness of association and his attention span and ability to concentrate did not appear to be impaired during the interview.  His mood and affect were described as being neither elevated nor depressed; it was noted that his affect was somewhat anxious.  He was alert and there was no evidence of impairment of orientation or memory; there was also no evidence of hallucinations, delusions, or ideas of harm to his self or other.  His judgement appeared to be intact.  However, his insight into himself, his condition, and possible treatment appeared to be somewhat limited.  It was noted that his anxiety disorder was much improved.  

In another March 1996 private treatment note it was stated that the Veteran was functioning adequately well overall.  His affect was somewhat anxious and mildly depressed.  The private physician stated that it appeared that the Veteran's symptoms represented dysthymia, alcohol abuse that was in recovery, and a problem with spending money that might be considered an impulse control disorder.  

In an April 1996 private evaluation report it was noted that the Veteran's depressive symptoms were significantly improved and he had no symptoms of elevated mood.  He had significant problems with insomnia.  It was noted that he was functional and his affect was neither significantly anxious nor depressed.  In a June 1996 private treatment note it was noted that the Veteran had trouble with insomnia and that he did not have as much energy as he would like.  He was not feeling depressed and he denied symptoms of elevated mood.  He was functioning well and his mental status was unremarkable.  It was noted that therapy addressed the management of his symptoms and the stress in his marriage.

At a VA examination in August 1997, the Veteran reported chronic anxiety, depression, and impaired sleep.  His daily use of Prozac medication reportedly resulted in a decline of his anxiety and panic attacks.  Objectively, his sensorium was clear.  Affect was somewhat anxious, but with full range.  He did not have any auditory or visual hallucinations and was not delusional.  He denied any suicidal or homicidal ideation, intent, or plan and was not a danger to himself or others.  His judgment was intact.  He reported that he lived with his wife of 35 years and he had two adult children.  He was also to recall 3 out of 3 objects immediately and at 1 minute on memory testing.  He stated he had retired from work as a district sales manager for Dow Chemical five years ago because he was unable to handle the stress of the job and the physical rigors required.  He was unemployed for two years prior to starting part-time work as a bus driver. 

The Veteran underwent neuropsychology testing in July 2000, at which time he was referred for evaluation of cognitive functioning by the Gulf War Referral Center.  Upon evaluation, the Veteran's verbal memory language, reasoning, and attention skills were intact.  Behavioral observation was remarkable for dysphoric affect and hypophonic (soft-spoken) speech but there were no significant difficulties with cognitive or behavioral self-regulation.  His score on the depression inventory indicated moderate depression without recent suicidal ideation.  His score on the PTSD measure was below the cutoff for combat related PTSD.  There was no evidence of a significant decline in cognitive functioning that would indicate a progressive neurological condition.  His continued complaints of difficulties with his memory and attention were likely related to his anxiety, depression, and chronic pain.  He stated that one of the health reasons for his early retirement from Dow Chemical was that his co-workers reported that he did not seem to know what he was doing anymore and he was forgetting where was and what he was doing.  He reported trouble remembering the names of familiar people, misplacing belongings, and forgetting why he purchased something; however, he did not report any memory failures or consequences.  Some days the Veteran had no difficulty focusing on specific tasks but on other days he could not concentrate.  He did not report distractibility instead difficulty keeping up with mental energy.  

On clinical examination, his responses were coherent, logical, and goal-directed.  His speech was somewhat hypophonic, but otherwise normal.  There were no significant language disturbances evident.  His mood appeared to be dysthymic and his affect was subdued but appropriate.  He denied any difficulties with his activities of daily living and he denied any significant problems performing activities of daily living, such as cooking, remembering medications, performing household chores or driving.  He had trouble maintaining sleep because of his chronic pain and recurrent nightmares.  He described his depression as fairly stable and sometimes he was overwhelmed by anxiety and despair.  He experienced brief episodes of intense sadness that were often accompanied by fleeting suicidal ideation.  He did not have any homicidal or suicidal intent.  He denied panic attacks since taking Celexa.  He felt nervous when he had to be away from his home or wife for a long time.  He denied increased irritability or rage attacks.  He also denied intrusive thoughts or psychotic symptoms.  When he was not working as a bus driver he enjoyed taking trips with his wife in their motor home.  He also enjoyed social activities with his friends or at church.  The Axis I diagnosis was late onset dysthymic disorder.

VA treatment records reflect a GAF score of 65 in June 2001 and a score of 60 in October 2001.

A September 2002 VA treatment note shows the Veteran was observed to be clean and well-groomed.  He was alert and spoke in a clear voice; he did not have any tics or unusual mannerisms but appeared to be in some physical discomfort.  His mood was mildly to moderately depressed and he appeared to be slightly anxious and slightly dejected.  His thought processes was goal directed and he was able to maintain basic concentration.  Although he voiced some feelings of hopelessness he denied having clear cut suicidal or homicidal ideations or plans.  He also denied any clear cut paranoid or grandiose delusions and any auditory or visual hallucinatory phenomena.  He appeared to have some insight into the nature of his situation and concerns.  He also appeared to have basic judgement skills.  

At a VA examination in December 2002, the Veteran reported he had been married 40 years.  He stated that after leaving Dow Clinical Plant in 1995, he worked until July 2002 for a bus company until he left due to severe headaches.  As for subjective symptoms, the Veteran reported that he was sometimes anxious and felt depressed a lot.  He denied any suicidal ideation or homicidal ideation.  Objectively, he was alert and oriented times four.  His mood was clinically stable and affect was slightly constricted.  Thought process was coherent and there was no flight of ideas or looseness of association.  He denied any auditory or visual hallucinations.  His insight and judgment were adequate.  He was diagnosed with an Axis I diagnosis of dysthymic disorder with anxiety.  His GAF score was 52.  The VA examiner found no evidence of PTSD as an entity to itself, but a longstanding history of anxiety and depression was noted.

An April 2004 VA treatment note shows the Veteran was more depressed and had impulses for agitation.  He reportedly was not sleeping well and was preoccupied with thoughts of past problems.  He maintained compliance with his medication to help stabilize his anxiety and depression.  He did not have any suicidal or homicidal ideation.  

VA treatment notes dated in August 2004 show the Veteran was enrolled in an 8-week treatment program for PTSD due to a reported increase in pain, withdrawal, sleeping problems, frustration, and worsening outlook on life.  Records show that he denied having marital problems and stated that his wife was very supportive.  A September 2004 VA treatment note shows the Veteran participated in the MAPS PTSD clinic with satisfactory effort; however, he was able to verbalize only a slight improvement of his PTSD symptoms by the end of his treatment.  He still had periods of insomnia; it was noted that these may improve when he returned back home and no longer in an unfamiliar setting.  He also reported that his depression improved only a little; he related his depression to increasing financial struggles and changes in his role as provider for him and wife.  He did have a positive outlook for improvement of his depression with continuing support/aftercare classes/counseling in his community.  He also had a little improvement with his chronic pain issues.  

VA treatment records dated throughout 2005 show continued complaints of increased depression and a self-reported decline in the Veteran's quality of life, particularly due to his back pain.

At the Veteran's December 2005 VA general medical examination, he reported that he previously worked at Dow Chemical as a sales agent for approximately 10 years, but resigned in 1993 through a mutual agreement with his employer due to his physical limitations from back pain and other problems.

At the Veteran's December 2005 VA PTSD examination he reported that his symptoms had worsened over the past three years.  He reported having past suicidal thoughts that had not progressed to intent or plan; he denied any present thoughts.  He denied a history of suicide attempts or homicidality.  He reported that his relationship with his wife was strained due to financial problems, but that he had a good relationship with his children.  He reported symptoms of nightmares, irritable mood, depressive symptoms, anxiety, decreased memory, concentration, and motivation.  Flashbacks occurred three to four times a week.  The effect on social functioning included social isolation and an inability to tolerate being around crowds.  He had an increased startle response, irritable mood, and social withdrawal.  He denied any current peer relationships.  He denied having any leisure activities but he was able to attend to his activities of daily living; because of memory problems his wife has had to take over handling the financial aspects of their household.  The Veteran stated that he worked at Dow Chemical for 45 years, but had problems at work secondary to his memory difficulties and forgetfulness.  Currently, he was not working and was not on disability.  

Objectively, the Veteran was neatly groomed and his demeanor was pleasant and reserved, but he had poor eye contact.  His speech had regular, rate, and rhythm but his tone was low.  His affect was reserved, but he was not depressed.  He had a logical thought process and it was goal directed.  There were no suicidal ideations or homicidal ideations.  There was no paranoia, auditory hallucinations, or visual hallucinations.  His insight and judgment were fair.  His memory was impaired.  The Axis I diagnoses were moderate-severe PTSD, depression, and substance abuse in full remission.  The examiner noted that PTSD symptomatology included nightmares, flashbacks, avoidance, increased startle response, irritable mood, and social withdrawal.  Depressive symptoms included insomnia, hopelessness, sadness, tearfulness, irritability, loss of energy with fatigue, and feelings of helplessness.  His PTSD was determined to be moderate to severe.  GAF was 45.

In a March 2006 VA examination addendum opinion, the December 2005 VA examiner stated that the Veteran's PTSD alone would not render him unemployable.  However, when PTSD was combined with his multiple physical conditions; he was certainly unemployable. 

A March 2006 VA treatment note shows the Veteran did not have suicidal or homicidal ideation.  

A May 2007 VA Vocational Rehabilitation Counseling Narrative indicates that in March 2007 the Veteran was determined to be entitled to VA Vocational Rehabilitation because of a serious employment handicap.  Following a comprehensive vocational assessment, it was determined that employment was not a feasible goal for five reasons.  The five reasons were: safety concerns for himself and others if he attempted to return to a driving occupation; memory loss and disorientation (he was unable to keep up with his place on answer sheets and test booklets and could not follow complex sets of verbal instructions on some work samples); chronic pain and the need for medications; additional serious health concerns related to his cancer surgery and personal hygiene issues due to incontinence, physical limitations, and diagnosed heart conditions; and serious mental health conditions.  The Vocational Rehabilitation counselor determined that based on the Veteran's unstable mental health condition, chronic pain, memory and concentration problems, his physical restrictions, and age he could not profit from vocational rehabilitation services and could not achieve a vocational goal.

An April 2008 VA treatment note shows the Veteran and his wife had increasing tensions in their marriage and were considering the possibility of separation.  There was no suicidal or homicidal ideation.

A June 2008 treatment note shows the Veteran was casually and appropriately dressed.  Hygiene was good.  He made good eye contact.  He was alert and oriented to place, person, and time.  His mood was sad, his affect was very narrow, his range was flat, and his mood was congruent.  His impulse control was within normal limits.  His speech was normal.  Thoughts were goal-directed and there was no evidence of tangentiality or circumstantiality.  His attention span was full and concentration was fair.  Judgement and insight were appropriate.  He did not have any auditory hallucinations, visual hallucinations, a thought disorder, paranoid ideations, suicidal ideations, or homicidal ideations.  

At a February 2009 VA examination, the Veteran reported nightmares and night sweats occurred twice a month.  He did not trust people and stayed away from crowds.  The examiner noted it was likely that personality factors played a substantial role in the Veteran's constellation of symptoms.  He reported mild to moderate PTSD symptoms of avoidance, arousal, and reexperiencing.  Impairments in psychosocial functioning were largely attributed to his diagnosed pain disorder.  The Veteran reported suicidal ideation three months ago after having to sell his motor home, but denied any current ideation, intent or plan.  The Veteran reported having a "rough" relationship with his wife due to her lack of understanding of his problems; he had a good relationship with his kids though.  He reported seeing his friends on a monthly basis; he visited with friends and friends also visited his house.  He also attended church and volunteered in the church kitchen.  

On examination he was clean, neatly groomed and appropriately dressed.  His speech was unremarkable, slow, clear, coherent, and relaxed.  His affect was appropriate.  He was intact to time, person, place, and time.  His attitude toward the examiner was relaxed and attentive.  His affect was appropriate and his mood was dysphoric.  His attention was intact.  His thought process and thought content were unremarkable.  He did not have any delusions and he understood the outcome of his behavior.  His intelligence was average and he had insight into his problems.  It was noted that he had auditory hallucinations but they were not persistent.  He did not have any inappropriate behavior or any obsessive/ritualistic behavior.  He reported weekly panic attacks that were moderate.  The VA examiner noted that while the Veteran reported that the symptoms lasted from 30 minutes to 3 days this was not consistent with the brevity of actual panic attacks but it appeared to be more consistent with generalized anxiety.  There were no suicidal thoughts or homicidal thoughts.  His impulse control was good and there were no episodes of violence.  There also were no problems with his activities of daily living.  The VA examiner noted that the Veteran's psychosocial functioning impairment was partially attributable to PTSD.  The VA examiner also noted PTSD symptoms appeared to be mild to moderate and intermittent and were only mildly impairing.  

The Veteran informed the examiner that he worked in sales/marketing for 10 years until 1994 and then worked as a shuttle bus driver from 1994 to 2002.  He indicated that he retired in 2002 because he was eligible by age or duration of work, and because of physical and psychiatric problems.  He stated that he had "PTSD fatigue" and made an independent decision to stop working.  The examiner noted that the Veteran had a heart attack in 1994, prior to stopping work.  The Veteran's Axis I diagnosis was PTSD, pain disorder associated with psychological factors and a general medical condition.  His overall PTSD symptoms were noted to be manifested by signs and symptoms that were transient or mild, and causing decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The VA examiner stated that the Veteran would likely only be mildly impaired with regard to occupational functioning based on PTSD symptoms alone and he was not considered unemployable due to his PTSD symptoms.  His GAF score was 58.  

A March 2009 VA treatment note shows the Veteran spoke in a clear organized manner as he shared information about how he coped with his symptoms of PTSD.  He continued to feel limited in his activities of interest due to his chronic pain.  He did not have any suicidal ideations, any plans for suicide, and no feelings of hopelessness.  He reported that he had an adequate support system.  

VA treatment notes in August 2009 and March 2011 reflect the Veteran was casually and appropriately dressed; he had good general hygiene.  He made good eye contact.  He was alert and oriented to place, person, and time.  His mood was brighter, his affect had full range, and his mood was congruent.  His impulse control was within normal limits.  His speech was normal for rate and volume; it was also goal-directed and there was no evidence of tangentiality or circumstantiality.  His attention span was full.  His concentration was fair and his judgement and insight were appropriate.  He did not have any auditory or visual hallucinations, a thought disorder, paranoid ideations, and suicidal or homicidal ideations.  April 2010 and July 2011 VA treatment notes reveal similar findings with the exception that his affect was mostly flat in April 2010 and his mood was sad in July 2011.  Also in April 2010, March 2011, and July 2011 his Axis I diagnoses included frontotemporal dementia with depression, chronic PTSD, insomnia, and pain disorder associated with both psychological factors and general medical conditions.  

A January 2011 VA treatment note shows the Veteran continued to be concerned with how PTSD affected his life; particularly the anxiety that prevented him from being able to work and continue to provide for his wife in the manner he wanted.  He also recognized how employment was part of his identity that he believed has been taken away.  He was pleased with his choice to be more involved at church in a way that would increase his social contact.  He was also especially pleased with the renewed commitment to communication between his wife and himself. 

At a VA examination in October 2014, the Veteran reported he had been married over 50 years and his relationship was "good and bad."  His memory difficulties sometimes lead to strained interactions.  He noted that he exasperated his wife when he took longer than expected with tasks and household repairs.  He reported a "pretty darn good" relationship with his children and grandchildren.  He stated that he conversed "quite a bit" with a friend, who was a fellow veteran.  He also stated that a few times a year he gets together with old friends to watch football, and enjoyed meeting people at church.  He also volunteered twice a month as a receptionist at his church and met with a bible study group every Monday.  His sleep was interrupted and he had nightmares, but he reported that he got enough sleep.  He felt generally anxious but it became worse situationally.  He was irritable at times, was jumpy, and hypervigilant but he thought his medications were helping.  He has not worked since 2002 but while he was employed he enjoyed talking to his regular riders; he denied any work-related behavioral or interpersonal issues.  The examiner summarized the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), and impaired short- and long-term memory (such as retention of only highly learned material, while forgetting to complete tasks).  

On objective examination, the Veteran was casually dressed with adequate grooming and hygiene.  His psychomotor activity was unremarkable.  While he had some pauses in conversation that appeared to be related to word-finding difficulties, his speech was clear and coherent.  His thought process/content was unremarkable and there were no signs of distorted thoughts or perceptions.  His affect was appropriate.  It was noted that his PTSD symptoms were mild to moderate.  The examiner determined that his psychiatric symptoms were manifested by occupational and social impairment with reduced reliability and productivity.

The VA examiner diagnosed the Veteran with PTSD and an unspecified neurocognitive disorder.  The VA examiner stated that the Veteran's dementia/neurocognitive disorder was caused by or related to PTSD.  The examiner indicated that the symptoms attributable to PTSD were nightmares and avoidance of trauma cues; these were mildly impairing.  Other symptoms related to his PTSD were recurring and distressing memories/dreams related to trauma, avoidance of trauma-related stimuli, hypervigilance in crowds, and exaggerated startle response.  The symptoms related to his neurocognitive disorder were significant cognitive decline from a previous level of performance in one or more domains (e.g., attention, executive function, learning and memory) that interfered with independence in everyday activities.  The examiner stated that the neurocognitive disorder was independently responsible for extent/severity of cognitive problems in several domains that included executive functioning (speed of information processing, planning, and organizing).  However, the examiner opined that the overall level of severity from both mental diagnoses was occupational and social impairment with reduced reliability and productivity and it was not possible to differentiate what portion of the occupational and social impairment indicated above was caused by each mental disorder.  The examiner explained that although the memory difficulties attributable to PTSD versus the neurocognitive disorder could not be reliably differentiated; his memory would be less impaired if he had PTSD alone.  

The VA examiner further noted that the Veteran retired in 2002 from his part-time job as a shuttle bus driver.  The Veteran indicated that he began missing a lot of work secondary to his medical issues and because things ultimately got "too hectic."  The examiner noted that with respect to current employment, the Veteran may experience mild impairment secondary to PTSD-related symptoms, such as occasional irritability and tendency to isolate from others.  However, it was noteworthy that he did not report having significant emotional or behavioral problems while he worked as a shuttle bus driver.  He noted that the Veteran was currently doing part-time office work with no reported difficulty, but his problems with forgetfulness and ability to sustain attention had the potential to cause moderate job-related impairments.  It was noted that these impairments were more likely attributable to his diagnosed dementia rather than PTSD.

I. Entitlement to an initial rating for PTSD with secondary pain disorder, depressive disorder, and anxiety disorder rated 50 percent prior to November 3, 2014.

A. Period from October 5, 1994 to November 7, 1996

Under the criteria in effect prior to November 7, 1996, the next higher rating of 70 percent requires evidence showing the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  

Based on the totality of the record, and the findings discussed herein, the Board finds that entitlement to the next higher rating of 70 percent, under the criteria in effect prior to November 7, 1996, has not been shown.  In reaching this decision, the Board finds that the Veteran's ability to establish and maintain effective or favorable relationships with people was not severely impaired.  The available evidence also does not reflect severe impairment in the ability to obtain or retain employment.  

The records from the University of Alabama reflect that although the Veteran was concerned about his lack of emotional involvement, his objective evaluation revealed no significant emotional distress.  Rather, he demonstrated normal neuropsychological functioning for his age, education, and occupational attainment.  The clinician assessed the severity of the Veteran's depression as moderate; his anxiety was mild. 

The Board also observes that while the Veteran indicated he had some difficulty completing the paperwork required in his position in direct sales, he was able to train his replacement prior to his retirement.  The fact that the Veteran was capable (and presumably approved by his employer) to train his replacement demonstrates a level of mental and social functioning that is not reflective of severe impairment in the ability to effectively establish or maintain a relationship with people.  Moreover, despite his psychiatric symptoms, the Veteran was able to maintain employment for a total of 45 years at Dow Chemical as a sales agent before he voluntarily retired.  The Veteran subsequently was able to obtain employment as a shuttle bus driver, albeit on a part-time basis, in July 1994 and he remained employed with this same employer until 2002.  This is not indicative of a severe impairment with respect to obtaining and maintaining employment.  

The Board also finds it significant that the April 1996 private treatment records show his depressive symptoms had significantly improved and his affect was neither significantly anxious nor depressed at the time.  The June 1996 treatment records show that his private physicians determined he was "functioning well" and his mental status was "unremarkable."  Moreover, even given that there reportedly were significant problems in his marriage; he had maintained this same marriage for 33 years and therapy was shown to be addressing the marital difficulties.  Thus, there is no indication that the Veteran's his ability to establish and maintain effective or favorable relationships with people was severely impaired because of PTSD with secondary pain disorder, depressive disorder, and anxiety disorder.  

In short, the Board finds that the Veteran's psychoneurotic symptoms were not of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  Therefore, from October 5, 1994, to November 7, 1996, the Veteran's PTSD with secondary pain disorder, depressive disorder, and anxiety disorder does not warrant an initial rating in excess of 50 percent.  

B.  Period from November 7, 1996 to November 3, 2014

Beginning in November 7, 1996, both the former criteria (pre-November 7, 1996) and the revised criteria (effective November 7, 1996) are for consideration in this appeal.  The Board will first consider entitlement to a higher rating under the former criteria.  

Former Criteria

Under the criteria in effect prior to November 7, 1996, the next higher rating of 70 percent requires evidence showing the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  

From November 1996, the evidence of record shows that the Veteran's ability to establish and maintain effective or favorable relationships with people was not severely impaired.  

In reaching this determination, the Board first observes that neuropsychology testing in July 2000 revealed no significant difficulties with behavioral self-regulation.  This is supportive of a level of social impairment that was less than severe.  

In addition, despite experiencing some marital difficulties since at least 2005, the Veteran has been able to remain married to his wife for over 50 years.  

At the July 2000 VA examination, he reported that he felt nervous when he had to be away from his wife for a long time and enjoyed taking trips with her in their motor home.  VA treatment records dated in 2004 show that he denied marital difficulties with his wife and indicated that she was supportive.  The record does reflect some difficulties in the marriage beginning around 2005 as he reported that his relationship with his wife was strained due to financial problems at the December 2005 VA examination.  VA treatment records in 2008 also show that he and his wife were considering the possibility of separation.  The Veteran reported having a "rough" relationship with his wife due to her lack of understanding of his problems at his February 2009 VA examination.  However, the record reflects that there was some improvement in his marital relationship as a January 2011 VA treatment note shows that he was especially pleased with a renewed commitment to communication between his wife and himself.  The Board also observes that despite these periods of difficulties, the Veteran has been able to maintain his marriage to his wife for more than 50 years now, reporting to the October 2014 VA examiner that his marriage was both "good and bad."  

The fact that the Veteran has been able to maintain his marriage for such a lengthy period of time- despite periods of marital strain and difficulties (some of which were due to his psychiatric disorder and some to financial problems)- shows that his ability to establish and maintain effective or favorable relationships with people has not been severely impaired.  The Board also notes that the Veteran has consistently reported having a good relationship with his children (and grandchildren) throughout the entire appeal.  This further supports the Board's determination that there was not a severe inability to establish and maintain effective or favorable relationships with people.

The Board further finds that the Veteran's ability to establish and maintain effective or favorable relationships with people, other than his wife and family, has not been severely impaired by his psychiatric symptoms.

The record reflects that during the appeal, that Veteran has, at times, experienced some feelings of social detachment and irritability.  There is also evidence of impaired psychosocial functioning.  The December 2005 VA examination report shows the Veteran denied having any peer relationships at that time.  He also has expressed some feeling of distrust of people (See the February 2009 VA psychiatric examination) and inability to tolerate being around crowds as well as hypervigilance around crowds.  (See the December 2005, February 2009, and October 2014 VA psychiatric examinations).  The February 2009 VA examiner noted that the Veteran experiences significant impairment in his psychosocial functioning as a result of his pain disorder, [which is considered a part of his service-connected disability].  

Despite these noted difficulties with social interactions, the Veteran has been able to establish and maintain effective and favorable relationships with people such as his friends and church members.  

Upon clinical neuropsychology testing in July 2000, the Veteran denied having increased irritability, homicidal intent, or rage attacks.  He stated that he enjoyed social activities with his friends or at church.  At a February 2009 VA examination, the Veteran reported seeing his friends on a monthly basis.  He stated that he visited with friends and friends also visited his house.  He also attended church and volunteered in the church kitchen.  Furthermore, the examiner determined that his overall PTSD symptoms were of mild to moderate severity.

A January 2011 VA treatment note shows the Veteran was pleased with his choice to become more involved at church in a way that would increase his social contact.  Moreover, at the October 2014 VA examination, the Veteran stated that he conversed "quite a bit" with a friend, who was a fellow veteran.  He also stated that a few times a year he gets together with old friends to watch football, and enjoyed meeting people at church.  Further, he volunteered twice a month as a receptionist at his church and met with a bible study group every Monday.  

The Veteran also consistently denied any homicidal ideation or episodes of violence during evaluations as reflected in the VA examination reports and in the various VA treatment notes.  There is no evidence of any tics or unusual mannerisms in any of the clinical treatment notes or examination reports.

The Board finds that this behavior, and demonstrated level of social interaction, is not indicative of someone who suffers from a severe inability to establish and maintain effective and favorable relationships with people.  

The Board further finds that from November 1996, the Veteran's psychoneurotic symptoms alone were not of such severity and persistence such that there was severe impairment in the ability to obtain or retain employment.  

The record reflects that the Veteran was able to obtain employment as a shuttle bus driver in 1994 and maintain such employment until he left in 2002.  In reviewing the record, the Board acknowledges that there is evidence which suggests the Veteran's psychiatric symptoms impact his ability to obtain or retain employment.  For instance, at the December 2005 VA examination the Veteran reported that his memory difficulties and forgetfulness caused problems at work and the examiner provided an overall assessment that his psychiatric symptoms as 'moderate to severe.'  In addition, the May 2007 vocational rehabilitation assessment indicated that employment was not a feasible goal for the Veteran.  

However, the Board finds it significant that these and other findings and reports, of occupational impairment were based on the combined effect of the Veteran's psychiatric symptoms and physical problems.  

For instance, the September 2002 VA joint examination report shows the Veteran was found 100 percent unemployable due to multiple health problems including degenerative disc disease of the cervical spine, coronary artery disease, arthralgia of the lumbosacral spine, headaches, diffuse skeletal hyperostosis, and his PTSD, anxiety and depression.

Also, on his July 2002 application for TDIU benefits (VA 21-8940), the Veteran identified PTSD, headaches, and bone/skeletal problems as what prevented him from following a substantially gainful occupation.  He also stated that he had been physically disabled by multiple surgeries.  During his VA examination in December 2002, the Veteran reported that he left work as a bus driver due to severe headaches; he did not identify his psychiatric symptoms as a reason for leaving.  The Veteran's prior employer also indicated in his 2003 letter that the Veteran retired from his shuttle driver position in July 2002 because his physical condition made it impossible for him to consistently operate his schedule and because his deteriorating health made it impossible for him to safely perform the duties of job.  

In addition, in the March 2006 addendum opinion, the December 2005 VA examiner specifically indicated that the psychiatric disorder, alone, did not cause the Veteran's inability to work.  Rather, it was the combination of the psychiatric disorder and other physical problems that rendered him unemployable.  Likewise, although the May 2007 vocational rehabilitation assessment resulted in a finding that the employment was not a feasible goal; this was based on a variety of factors.  These several factors included mental health conditions as well as chronic pain and the need for medications, serious health concerns related to cancer surgery and personal hygiene issues due to incontinence, physical limitations, heart conditions and his age.  

In a similar fashion, the Veteran informed the February 2009 examiner that he retired due to a combination of eligibility based on his age, physical problems and psychiatric problems.  Following the clinical interview and evaluation, the examiner opined that the Veteran was not unemployable due to his PTSD symptoms alone; these symptoms resulted in no more than mild occupational impairment.  Additionally, the October 2014 VA examiner found it noteworthy that the Veteran did not report having significant emotional or behavioral problems when he worked as a shuttle bus driver.  In fact, the Veteran reported to the examiner that when he was working, he enjoyed talking to his regular riders and he denied any work-related behavioral or interpersonal issues.  The examiner further noted that the Veteran was currently performing part-time office work with no reported difficulty, although acknowledging that his problems with forgetfulness and ability to sustain attention had the potential to cause moderate job-related impairments.  

Based on the cumulative evidence, the Board finds that the Veteran's psychoneurotic symptoms specifically, were not of such severity and persistence to cause severe impairment in the ability to obtain or retain employment.

Finally, the Board notes that during this period, the Veteran's GAF scores were primarily reflective of no more than mild to moderate symptoms.  

According to DSM-IV, GAF scores ranging between 61 and 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 and 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 (DSM-IV) at 32.

VA treatment records reflect a GAF score of 65 in June 2001 and a score of 60 in October 2001.  GAF scores were 52 at the December 2002 VA examination and 58 at the February 2009 VA examination.  Scores in this range are indicative of mild to moderate symptoms.  See id.  Additionally, the Veteran was assigned a GAF score of 55 in September 2002, 50 in May 2004, 45 at a December 2005 VA examination, 45 in June 2009, 50 in August 2009, 60 in April 2009, and 60 in March 2011.

Although four of the recorded GAF scores are indicative of serious symptoms, the majority of them are not.  At any rate, neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  Here, the Board finds that the overall effect of the Veteran's psychiatric symptoms (which primarily include irritability, depression, anxiety, some social detachment, sleep impairment including nightmares, impairment of concentration and memory, and panic attacks) and the frequency or intensity of such symptoms, did not result in an inability to establish and maintain effective or favorable relationships with people or a severe impairment in the ability to obtain or retain employment.  

For all of these reasons, entitlement to a higher rating of 70 percent under the former criteria is not warranted.  As the Veteran has not met the criteria to warrant the next highest rating of 70 percent, it logically follows that the criteria for the maximum rating of 100 percent are likewise not met. 

Revised Criteria

As noted, the revised criteria (effective November 7, 1996) are also for consideration in this appeal.  The Board has considered entitlement to a higher rating under the revised criteria.

Under the revised criteria, a 70 percent rating requires evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

Based on the cumulative evidence, the Board finds that the Veteran's psychiatric disorder does not warrant a rating in excess of 50 percent under the revised criteria. 

VA treatment records and VA examinations showed no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior or speech, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  Rather, the record reflects that his thought processes were goal directed and he was able to maintain basic concentration.  See the December 2005 VA examination report and June 2008 VA treatment note.  Despite experiencing anxiety, depression and has panic attacks, the evidence has not shown that he suffers from near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Rather, the evidence reflects that his panic attacks symptoms were helped by his use of medication including Prozac and Celexa.  In addition, the evidence also reflects that he was able to manage his symptoms with coping skills learned through his treatment.  For example, a March 2006 VA treatment note shows the Veteran was able to recognize depressive symptoms and take corrective action to reduce his disappointment.  A March 2009 VA treatment note shows the Veteran was able to share information about how he coped with his symptoms of PTSD. 

There also is no evidence of impaired impulse control.  Throughout the appeal, the Veteran has consistently denied any homicidal thoughts or ideation.  He denied having any rage attacks when seen in July 2000.  Although an April 2004 VA treatment note shows he had more impulses for agitatio, there was no report of violence or inappropriate behaviors with family or peers.  At the February 2009 VA examination it was noted that his impulse control was good and there were no episodes of violence.  VA treatment notes dated in August 2009, April 2010, March 2011, and July 2011 reflect that his impulse control was within normal limits.  

There is no evidence of neglect for personal appearance and hygiene.  The VA examination reports and VA clinical records reflect that he was consistently observed to be appropriately dressed with good general hygiene.  

With respect to suicidal ideation, it is acknowledged that when evaluated in July 2000, the Veteran stated that sometimes he was overwhelmed by anxiety and despair and experienced brief episodes of intense sadness that were often accompanied by fleeting suicidal ideation.  The Veteran also reported suicidal ideation at the February 2009 VA examination; he noted that it occurred three months prior after having to sell his motor home but denied any current ideation, intent or plan.  However, the majority of the records show that he denied suicidal ideation (and consistently denied homicidal ideation).  See VA treatment records dated in August 1997, September 2002, April 2004, March 2006, June 2009, March 2009, August 2009, April 2010, March 2011, and July 2011; see also VA examination reports dated December 2002 and December 2005.  

Suicidal ideation is a symptom of the criteria for a 70 percent.  However, it is not the type of symptoms (i.e. suicidal ideation and obsessional rituals) that is dispositive of whether the criteria for the next higher rating have been met.  Rather, it is the effect of the symptoms that is determinative.  Stated another way, the presence of occasional passive suicidal ideation or obsessional rituals does not equate to the criteria for a 70 percent rating, rather it is the effect or degree of impairment in occupational and social functioning that needs to be determined.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

The evidence does not establish that the Veteran's occasional passive suicidal ideations caused impairment in his occupational and social functioning beyond that contemplated by a 50 percent rating. The Veteran denied having actual suicidal intent or plans on every evaluation and the reports of passive suicidal ideation were only noted on occasion.

In addition, the Veteran is not unable to establish and maintain effective relationships.  Despite his noted difficulties with social interactions, the Veteran has been able to establish and maintain effective and favorable relationships with people such as his friends and church members.  While he and his wife are noted to have experienced marital problems during the appeal, they have remained married for over 45 years and the record reflects that the Veteran has received counseling for his marital difficulties such as increasing communication.  The record also shows that he enjoys good relationships with his children.  Upon clinical neuropsychology testing in July 2000, the Veteran reported that he enjoyed social activities with his friends or at church.  At a February 2009 VA examination, the Veteran reported seeing his friends on a monthly basis.  He stated that he visited with friends and friends also visited his house.  He also attended church and volunteered in the church kitchen.  January 2011 VA treatment note shows the Veteran was pleased with his choice to become more involved at church in a way that would increase his social contact.  Moreover, at the October 2014 VA examination, the Veteran stated that he conversed "quite a bit" with a friend, who was a fellow veteran.  He also stated that a few times a year he gets together with old friends to watch football, and enjoyed meeting people at church.  Further, he volunteered twice a month as a receptionist at his church and met with a bible study group every Monday.  This evidence demonstrates that the Veteran has shown an ability to establish and maintain effective relationships over the course of many years.

In light of the guidance in Mauerhan and Vazquez-Claudio, the Board has not rated the Veteran's disorder by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather based on consideration of the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  Considering the overall effect of the psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas.

Based on the foregoing, the Board finds that from November 7, 1996, to October 27, 2014, PTSD with secondary pain disorder, depressive disorder, and anxiety disorder does not warrant a rating in excess of 50 percent under either the revised diagnostic criteria.  

C.  Entitlement to a rating in excess of 70 percent from November 3, 2014

The Veteran's psychiatric disorder is rated 70 percent from November 3, 2014.  As noted, from November 7, 1996, both the former criteria (pre-November 7, 1996) and the revised criteria (effective November 7, 1996) are for consideration in this appeal.  The Board will first consider entitlement to a rating in excess of 70 percent under the former criteria.   

Former Criteria

Under the former criteria, a 100 percent rating under the old criteria his PTSD with secondary pain disorder, depressive disorder, and anxiety disorder needs to be manifested by the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community, or where totally incapacitating psychoneurotic symptoms bordered on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, or where the Veteran was demonstrably unable to obtain or retain employment.  

Considering the Veteran's psychoneurotic symptomatology, to include the severity, frequency, and duration of symptoms, a rating in excess of 70 percent are not met.

In reaching this conclusion, the Board finds no evidence that the severity, frequency, and duration of the Veteran's symptoms so adversely affected his functioning so as to result in virtual isolation in the community and he did not exhibit totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  

Although the Veteran experienced a variety of symptoms, which primarily included depression, anxiety, chronic sleep impairment, recurring and distressing memories/dreams related to trauma, avoidance of trauma-related stimuli, hypervigilance in crowds, exaggerated startle response, and memory difficulties-there was no evidence of disturbed thought or behavioral processes that resulted in a profound retreat from mature behavior.  Rather, the Veteran was able to drive by himself (having received an "excellent" score on a recent driving skills assessment) and participate in discussions regarding household finances and even independently write checks.  He also reported some memory improvement since being on donezepil.  Moreover, despite his symptoms, the Veteran was also able to routinely perform volunteer work at his church, albeit on a part-time basis, enjoyed a good relationship with his children and grandchildren and enjoyed meeting people at his church.  Notably, the examiner found no signs of distorted thoughts or perceptions on evaluation and found the Veteran capable of managing his financial affairs.  The Veteran also denied any suicide attempts and there was no report of thoughts of ideation on examination.

Finally, while the Veteran had notable occupational impairment due to his psychiatric disorder, there was no demonstrable evidence that he was unable to obtain or retain employment due to his psychoneurotic symptomatology during this period.  Rather, the VA examiner acknowledged that with respect to current employment, he may experience mild impairment secondary to PTSD-related symptoms such as occasional irritability and tendency to isolate from others.  Moderate job-related impairment is attributable to his diagnosed dementia and the PTSD (forgetfulness and ability to sustain attention), but this is more so from the non-service-connected dementia.  The examiner also pointed out that the Veteran did not report having significant emotional/behavioral problems while he worked as a shuttle bus driver, and he was currently doing part-time office work with no reported difficulty.  

For the foregoing reasons, the Board finds that since the Veteran's PTSD with secondary pain disorder, depressive disorder, and anxiety disorder does not warrant a rating in excess of 70 percent, under the old criteria. 

Revised Criteria

To warrant a 100 percent rating under the new criteria, PTSD must be manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

None of these symptoms- or any similar symptoms- are noted in the October 2014 VA examination report.  Rather, the Veteran's psychiatric disorder was objectively determined by the examiner to manifest with mild to moderate symptoms that resulted in a level of occupational and social impairment best reflected as reduced reliability and productivity.  

In addition, the Board notes that the Veteran reported having a good relationship with his children and grandchildren.  He had a platonic friend and enjoyed meeting people at church.  He also kept a busy schedule, was able to drive by himself, participate in discussions regarding household finances and even independently write checks.  Moreover, despite his symptoms (including mild memory loss and impairment of short- and long-term memory), the Veteran was also able to routinely perform volunteer work at his church, albeit on a part-time basis.  The Board, as did the examiner, finds that this level of social interaction as demonstrated by his interactions with family, church members, and his friend, is not reflective of an individual experiencing gross impairment in thought processes or communication.  

Notably, the examiner also indicated that the Veteran's significant cognitive decline that interfered with independence in everyday activities was due to a non service-connected neurocognitive disorder.  The examiner further explained that this disorder was independently responsible for the extent/severity of the Veteran's cognitive problems in several domains that include executive functioning (speed of information processing, planning, organizing).  

The VA examiner's assessment of the Veteran's degree of occupational impairment despite his psychiatric symptoms, which the Board finds competent and probative, is not supportive of a finding of total occupational impairment.  The Board finds that the cumulative competent evidence, both lay and clinical, is not consistent with the level of severity contemplated by the criteria set forth for a 100 percent schedular rating.   

Extraschedular Evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that neither the first nor second Thun element is satisfied here.  Throughout the appeal, the Veteran's service-connected psychiatric disorder has primarily manifested with symptoms of irritability, depression, anxiety, some social detachment, sleep impairment including nightmares, impairment of concentration and memory, and panic attacks.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201- 9940 (providing ratings on the basis of occupational and social impairment due to mental disorders).  For all mental disorders set forth in these diagnostic codes, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment for mental disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily, but not exclusively, manifested by occupational and social impairment due to such symptoms as irritability, depression, some social detachment, sleep impairment, impairment of concentration and memory, and panic attacks.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  With respect to the second Thun element, there is no evidence of frequent hospitalization.  Although the Veteran's psychiatric disorder is shown to cause some interference with employment, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that the Veteran's disability picture is exceptional or unusual.  Total occupational impairment as a result of a demonstrable inability to obtain or retain employment or, gross impairment of thought, suicidal ideation, homicidal ideation, and an inability to perform activities of daily living is not present in this case for the specific appeal periods under consideration.  The cumulative record is void of any findings of interference with employment beyond that which is contemplated by the applicable schedular criteria.

The rating criteria are therefore adequate to evaluate the Veteran's psychiatric disorder and referral for consideration of an extraschedular rating is not warranted.

Entitlement to TDIU from July 7, 2002 to November 3, 2014

The RO has awarded a TDIU effective November 3, 2014.  Nonetheless, the issue of entitlement for TDIU prior to November 3, 2014 remains for adjudication, but only for the limited purpose of determining whether the Veteran is entitled to SMC benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

The instant decision bifurcates the issue of TDIU into two separate issues: (1) entitlement to TDIU from October 5, 1994 to June 28, 2002; and (2) June 28, 2002 to November 3, 2014.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The Board is remanding the issue of TDIU from October 5, 1994 to June 28, 2002 for additional development.  See id.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The Veteran is service-connected for: PTSD with secondary pain disorder, depressive disorder, and anxiety disorder (rated at 50 percent from October 5, 1994; and rated 70 percent from November 3, 2014); DDD of the lumbar spine (rated 60 percent from September 16, 1992); sleep apnea (rated 50 percent from September 16, 1992); headache disorder (rated 50 percent from September 16, 1992); skin rash (rated at 30 percent from September 16, 1992); coronary artery disease (rated at 10 percent from September 16, 1991; 100 percent disabling from June 24, 1992, and 30 percent disabling from January 1, 1994); diverticulosis coli with diarrhea and gastrointestinal problems manifested by constipation and abdominal pains (rated at 10 percent from September 16, 1992); DJD of the left knee (rated as 10 percent disabling from September 16, 1992); DJD of the right elbow (rated as 10 percent disabling from September 16, 1992); DJD of the left shoulder (rated as 10 percent disabling from September 16, 1992); DJD of the right knee (rated as 10 percent disabling from September 16, 1992); DJD of the right shoulder (rated as 10 percent disabling from September 16, 1992); DDD of the cervical spine (rated as 10 percent disabling from September 16, 1992); carpal tunnel syndrome of the right wrist (rated as 10 percent disabling from September 16, 1992); carpal tunnel syndrome of the left wrist (rated as 10 percent disabling from September 16, 1992); sinusitis (rated as noncompensable from September 16, 1992); scars of the neck, shoulders, and wrists (rated as noncompensable from September 16, 1992); and bilateral eye condition (rated as noncompensable from July 9, 2003).  

The Veteran has a total combined rating of 100 percent from September 16, 1992.  

In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant SMC under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, 22 Vet. App. at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  Therefore, the Veteran's claim of entitlement to TDIU prior to November 3, 2014, is still pending on appeal.  

At the outset, the Board notes that the issue of whether the Veteran is entitled to a TDIU due to service-connected PTSD, is raised as part and parcel of the claim for a higher initial rating for that disability.  

In Rice v. Shinseki, 22 Vet. App. 447(2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In other words, a claim for entitlement to a TDIU based on the service-connected PTSD has been pending since October 1994-the effective date of the grant of service connection for PTSD.  This is discussed in the Remand.

In addition, the Veteran filed a formal application for TDIU (VA Form 21-8940) on June 13, 2002.  On this form, he asserted that he was unemployable multiple service-connected disabilities.  Evidence subsequently received from his prior employer shows that his last date of employment was on July 7, 2002.  

Based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disability as of June 13, 2002; the date of his claim for TDIU. 

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran worked as a salesman for Dow Chemical in 1994 and after he retired he worked as a bus driver until July 7, 2002.  

At an August 1997 VA examination, the Veteran reported that he retired from work as a district sales manager for Dow Chemical five years ago because he was unable to handle the physical rigors of the job, as well as the stress. 

A September 2002 VA joint examination report shows that a VA examiner evaluated the Veteran for multiple service-connected disabilities, including his lumbosacral spine disability.  Following the record review and physical examination, the examiner provided a diagnosis list which also included PTSD, anxiety and depression.  The examiner determined that the Veteran was 100 percent unemployable due to these multiple health problems.

In April 2003, K.G., a manager at the public transit facility where the Veteran was employed provided a letter regarding the Veteran's past employment.  K.G. indicated that the Veteran worked as a shuttle driver from May 1994 until July 2002, but was frequently absent due to illness.  K.G. also noted that while the Veteran was at work; he was in varying amounts of pain.  The Veteran resigned from his a regular part-time position in July 2001 and then worked as an on-call driver until July 7, 2002 because his physical condition made it impossible for him to consistently operate his schedule and because his deteriorating health made it impossible for him to safely perform the duties of job.  

At the December 2005 VA examination, the Veteran stated that he left Dow Chemical after 10 years by mutual agreement because of physical limitations from back pain and other problems.  

A May 2007 VA Vocational Rehabilitation Counseling Narrative shows the Veteran was determined to have a serious employment handicap and that employment was not a feasible goal.  In pertinent part, the specialist noted that employment was not feasible due to the Veteran's chronic pain and the amount and types of medications he took for his back and leg pain; as well as additional serious health concerns related to his physical limitations, and other health conditions.  A Vocational Rehabilitation counselor determined that based on the Veteran's unstable mental health condition, chronic pain, memory and concentration problems, and physical restrictions- he could not profit from vocational rehabilitation services and could not achieve a vocational goal.

VA Gulf War examination reports dated in July 2011 and March 2012 show that the Veteran retired in 1994 from his position as a sales manager at Dow Chemical because he eligibility by age or duration of work, and specifically because of problems due to his spine.  The report reflects that a VA examiner determined that the Veteran's service-connected gastrointestinal problems, bilateral elbow degenerative joint disease, degenerative joint disease of the knees, scars and degenerative joint disease of the bilateral shoulders, cervical spine degenerative disc disease, and carpal tunnel syndrome of the bilateral wrists did not have an effective on his usual occupation.

At a November 2014 VA examination, a VA examiner determined that the Veteran was disabled due to service-connected degenerative disc disease of the lumbar spine with bilateral lower extremity polyneuropathy and that this disability alone would prevent him from physical or sedentary labor.  The examiner further noted that the date of onset of the Veteran's unemployability was in 2009.

The Veteran's service-connected degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy and hip pain is rated at 60 percent from September 16, 1992.  Thus, the minimum schedular threshold requirement to be considered for a TDIU is satisfied.  38 C.F.R. 4.16(a). The question then, is whether the Veteran is precluded from obtaining or engaging in substantially gainful employment due to this service-connected disability alone. 

In reviewing the record, the Board believes that there is sufficient evidence to support a finding that the Veteran is precluded from obtaining or maintaining substantially gainful employment - consistent with his education and vocational experience - due to his back disability alone.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Veteran has credibly reported that he left employment in his career field (as a driver) due to his back disability in July 2002.  The objective evidence reasonably shows the Veteran's service-connected back disability precluded his ability to work because it causes significant pain and requires use of chronic medication that interferes with his ability to function effectively and safely.  

The Board has no reason to doubt or question the veracity of the positive evidence of record, including the Veteran's testimony.  Accordingly, based on the totality of the evidence in this case, the Board will resolve reasonable doubt in the Veteran's favor and find that his service-connected back disability alone warrants a grant of TDIU for the appeal period that is from July 7, 2002, to November 3, 2014.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.16 (2015). 

Accordingly, the Board is persuaded from the lay and medical evidence of record that from July 7, 2002, to November 3, 2014, the Veteran's service-connected degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy and hip pain precludes him from securing and maintaining substantially gainful employment.  As any reasonable doubt is being resolved in the Veteran's favor (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159, Gilbert, supra), the Board concludes that the criteria for a TDIU are met.  

Entitlement to SMC from July 7, 2002, to November 3, 2014

The United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

From July 7, 2002, to November 3, 2014, the Veteran has service-connected disabilities of sleep apnea, headache disorder, and skin rash independently ratable at 60 percent or more.  In this decision, the Board has granted a TDIU based upon his service-connected degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy and hip pain alone.  As discussed above, a TDIU may satisfy the "rated as total" element of section 1114(s) if it based on a single disability.

As the Veteran has a single service-connected disability rated as total (i.e. DDD of the lumbar spine with bilateral lower extremity radiculopathy and hip pain), and has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, the criteria for SMC at the housebound rate is met from July 7, 2002, to November 3, 2014.  See Bradley, supra; Buie, supra.   


ORDER

A higher initial evaluation for posttraumatic stress disorder (PTSD) with secondary pain disorder, depressive disorder, and anxiety disorder rated 50 percent prior to November 3, 2014, and rated 70 percent thereafter is denied.

Resolving doubt in the Veteran's favor, from July 7, 2002, to November 3, 2014, a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

From July 7, 2002, to November 3, 2014, entitlement to SMC at the housebound rate is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service Connection

The Veteran's appeal for entitlement to service connection for hypertension and hip pain was previously remanded by the Board in February 2012 and November 2012 for additional development.  Unfortunately, another remand is required based on incomplete compliance with the Board's previous remand in November 2012.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Furthermore, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hypertension 

The Board's November 2012 Remand, in pertinent part, directed a VA examiner to provide an opinion on whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by any of his service-connected disabilities, to include any medication prescribed to treat those service-connected disabilities.  The examiner was informed that the Veteran's service-connected disabilities included: lumbar spine degenerative disc disease with bilateral lower extremity radiculopathy, cervical spine degenerative disc disease, sleep apnea, headaches, PTSD with secondary pain disorder, anxiety disorder and depressive disorder; skin rash, coronary artery disease, diverticulosis, coli with diarrhea; sinusitis, bilateral eye condition spine, degenerative joint disease of the bilateral elbows, shoulders and knees; carpal tunnel syndrome of the bilateral wrists, and a skin disorder (scars) of the neck, shoulders and wrists.

The examiner to provide a thorough rationale to the March 2012 VA medical opinion asserting that there was "[n]o indication of worsening of condition due to PTSD or any other [service- connected] condition."  In addition, if the examiner determined that hypertension was caused or aggravated by any of the medications prescribed to treat his service-connected disabilities, he or she was to specifically identify the disabilities and/or the medications and support this conclusion with medical evidence within the claims file.  

The Veteran underwent an examination in November 2014.  The VA examiner did not address whether the Veteran's hypertension was caused or aggravated by any of his service-connected disabilities, to include any medication prescribed to treat them.  The VA examiner also failed to address the March 2012 VA medical opinion.  For these reasons, and to this limited extent, the November 2014 opinion is inadequate.  Stegall, 11 Vet. App. 268, 271.

Hips

The November 2012 Remand, in pertinent part, also directed a VA examiner to provide an opinion on whether the Veteran suffers from a diagnosed hip disorder, or whether his symptoms of hip pain are a manifestation of an undiagnosed illness or a medically unexplained chronic multi-symptom illness resulting from his Persian Gulf Service.  If a hip disorder was diagnosed the examiner was to indicate whether it is proximately due to or permanently aggravated by any or all of the Veteran's service-connected disabilities (identified above) and provide a supporting rationale.  

At the November 2014 VA examination, a VA examiner provided a diagnosis of osteoarthritis of the bilateral hips.  The examiner opined that the osteoarthritis was not related to service.  There was no discussion of secondary service connection and whether the osteoarthritis was caused or aggravated by any service-connected disability.  For this reason, and to this limited extent, the November 2014 opinion is inadequate.  Id.


TDIU and SMC

In the instant decision, the Board has granted TDIU and SMC benefits for the period of July 7, 2002, to November 3, 2014.  The issue of entitlement to TDIU for the period from October 5, 1994, to July 7, 2002, based on the service-connected PTSD alone is remanded.  The issue of entitlement to SMC for this same period is also remanded as it is inextricably intertwined with the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

For the period prior to July 7, 2002, the schedular criteria under for a TDIU due to the PTSD alone have not been met.  The Veteran was in receipt of only a 50 percent disability rating for his PTSD during this time.  See 38 C.F.R. § 4.16(a).  However, the Board finds that the criteria for referral for extraschedular consideration under 38 C.F.R. § 4.16(b) are met based on the following evidence.  

At an August 1997 VA examination, the Veteran reported that he retired from working as a district sales manager in part because he was unable to handle the stress of the job.  Additionally, on his VA Form 21-8940, the Veteran indicated that his service-connected psychiatric disability was partially responsible for him not working.  

On his June 2002 VA Form 21-8940, the Veteran indicated that he had worked for the City of Huntsville (as a driver) since July 1994, and had only worked 25 hours or less a week.  He estimated that 40-50 percent of that time was lost due to illness.  He stated that his total earned over the past 12 months was $5, 147.00 and that he had last worked full-time in September 1992.  His average monthly income was only $428.00.  In an April 2003 letter, the Veteran's prior employer indicated that the Veteran was unable to maintain a full time work schedule as a shuttle driver and had difficulty regularly working a permanent part-time work schedule.  

Marginal employment shall not be considered substantially gainful employment; marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a).  Marginal employment may be held to exist on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Id.  

Given the Veteran's limitations, the Board finds that his service-connected PTSD alone, is of sufficient severity to raise a question as to whether he is precluded from obtaining or maintaining substantially gainful employment due to this disability alone, and referral to the Director, Compensation and Pension Service, for consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his remaining claims on appeal.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.  Finally, as indicated in the Introduction, additional evidence has been added to the record, to include private treatment records, after the issuance of the April 2015 SSOC and the Veteran has not waived AOJ consideration.  Therefore, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the April 2015 SSOC. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated VA and private treatment records.

2.  After associating any pertinent, outstanding records with the claims folder, the RO should send the claims file to a physician who has not previously examined the Veteran, for a medical opinion for addendum opinions as explained below.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner must note in the examination report that the file and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

a.	In regard to the issue of hypertension, provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension was caused or aggravated by these service-connected disabilities, to include any medication prescribed to treat these service-connected disabilities.  If so, the examiner should specify the disabilities and/or the medications that caused or aggravated his hypertension. 

The examiner is advised that the Veteran is service-connected for lumbar spine degenerative disc disease with bilateral lower extremity radiculopathy, cervical spine degenerative disc disease, sleep apnea, headaches, PTSD with secondary pain disorder, anxiety disorder and depressive disorder; skin rash, coronary artery disease, diverticulosis, coli with diarrhea; sinusitis, bilateral eye condition spine, degenerative joint disease of the bilateral elbows, shoulders and knees; carpal tunnel syndrome of the bilateral wrists, and a skin disorder (scars) of the neck, shoulders and wrists.

If, and only if, the examiner believes that there is chronic aggravation or worsening in severity of the Veteran's current hypertension due to any of the service-connected disabilities cited above, the examiner should also provide a medical opinion as to the baseline of the hypertensive disease prior to aggravation and the degree of identifiable increased disability that has been produced by such aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

b.  In regard to the issue of hip symptoms, state whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's bilateral hip osteoarthritis is proximately due to, or permanently aggravated by any or all of the Veteran's service-connected disabilities as identified above. 

c.  The examiner must provide clear supporting rationale for all opinions expressed, and if it is not possible to provide an opinion without resorting to speculation, the examiner must explain the reasons why this is so.  If the examiner determines a new examination is required in order to provide the opinions requested, then the Veteran should be afforded a new examination.

3.  Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU for PTSD alone, under 38 C.F.R. § 4.16(b) for the period of October 5, 1994 to July 7, 2002.

4.  Thereafter, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


